EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 13-20 are canceled.

This application is in condition for allowance except for the presence of claims 13-20 directed to invention II, non-elected without traverse.  Accordingly, claims 13-20 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Eigenbrot et al (WO2006/034488) teach the engineering of antibodies and antibody fragments to produce Cysteine-engineered antibodies (abstract).   Eigenbrot et al teach the determination of fractional surface accessibility for every amino acid in an antibody heavy and light chains (pages 41-45).  Eigenbrot et al teach that amino acid residues with less than 10% fractional surface accessibility are eliminated in the selection of locations for Cys replacement and that residues wherein Cys replacement would interfere with antigen-binding are also eliminated (page 46, lines 1-12 and lines 26-27).  Eigenbrot et al do not teach or suggest that the selection of the amino acid for replacement with Cys is based on at least 30% side chain exposure and a location within 10 Angstroms of a CDR amino acid, such that forming a PEG adduct using a cleavable linker at the thiol of the engineered Cys results in the inhibition of binding to the cognate antigen.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/            Primary Examiner, Art Unit 1643